  Case 9:19-mj-08292-DLB Document 1 Entered on FLSD Docket 07/29/2019 Page 1 of 6

AO 91 (Rev. 08/09) Criminal Complaint                                                                     FILED RV           ~)
=====================t==~~==-..a::i~;;,                                                                                                      D.C.
                                     UNITED STATES DISTRICT COURT
                                                               for the                                                 JUL 2 9 2019
                                                   Southern District of Florida                                      ANGELA E. NOBLE
                                                                                                                    CL ERK U.S. DIST, CT.
                                                                                                                    S·0 · OF FLA. - W.P.B.
                  U nited States of America                       )
                                v.                                )
                                                                  )      Case No .
                     MAURILIO PE REZ,                             )
                                                                  )
                                                                  )
                           Defendant(s)


                                                   CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   July 29, 2019               in the county of             Palm Beach                  in the
     S outhern         District of           Florida          , the defendant(s) violated :

            Code Section                                                    Offense Description
Title 8 , Un ited States Code, Secti on
1326(a)                                                       Illegal re-entry after de portation




         This criminal complaint is based on these facts:
See Attached Affidavit.




         gJ Continued on the attached sheet.



                                                                                     ~'ssignature
                                                                                    Andy Korzen , Task Force Officer. HSI
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                Judge's signature

City and state:                      West Pa lm Beach FL                          Dave Lee Bran non , U.S . Magistrate Judge
                                                                                              Printed name and title
Case 9:19-mj-08292-DLB Document 1 Entered on FLSD Docket 07/29/2019 Page 2 of 6



                               AFFIDAVIT OF ANDY KORZEN
                    UNITED STATES DEPARTMENT OF HOMELAND SECURITY
                         IMMIGRATION AND CUSTOMS ENFORCEMENT

               I, Andy Korzen, being duly sworn , depose and state as follows :

               1.      I am a Task Force Officer (TFO) with            Homeland Security

     Investigations (HSI ), and I am also Deportation Officer with Immigration and

     Customs Enforcement (ICE) , and have been so employed for over sixteen years .

     I am currently assigned to HSI , West Palm Beach , Florida .           My duties and

     responsibilities include enforcing criminal and administrative immigration laws of

     the United States. I have also conducted and participated in investigations of this

     nature.

            2.         This affidavit is based upon my own knowledge as well as

     information provided to me by other law enforcement officers . This affidavit does

     not set forth every fact known to me regarding the investigation but only those

     facts necessary to establish probable cause to believe that Maurilio PEREZ, also

     known as Maurilio PEREZ-MENDEZ, committed the offense of illegal re-entry

     after deportation , in violation of Title 8, United States Code , Section 1326(a) .

               3.      On or about July 29 , 2019 , Maurilio PEREZ was arrested in Palm

     Beach County for driving under the influence and driving without a valid driver's

     license. He was booked and detained at the Palm Beach County Jail. Upon

     booking , his fingerprints were entered into the IAFIS system with a positive

     match for an individual previously removed from United States , that is Maurilio

     PEREZ.




                                                1
Case 9:19-mj-08292-DLB Document 1 Entered on FLSD Docket 07/29/2019 Page 3 of 6



            4.     A review of the immigration alien file shows that Maurilio PEREZ is

     a native and citizen of Guatemala . Records further show that on or about

     November 19, 2007 , Maurilio PEREZ was ordered removed . The Order of

     Removal was executed on or about December 7, 2007 , whereby Maurilio PEREZ

     was removed from the United States and returned to Guatemala .

            5.     I scanned Mauri lio PEREZ's fingerprints taken in connection with

     his July 29 , 2019 arrest in Palm Beach County into the IAFIS system. Results

     confirmed that the scanned fingerprints belong to the individual who was

     previously removed from the United States , that is , Maurilio PEREZ.

            6.     I performed a record check in the Computer Linked Application

     Informational Management System to determine if Maurilio PEREZ filed an

     application for permission to reapply for admission into the United States after

     deportation or removal. After a search was performed in that database system ,

     no record was found to exist indicating that Maurilio PEREZ obtained consent

     from the Attorney General of the United States or from the Secretary of

     Homeland Security for re-admission into the United States as required by law.

            7.     Based on the foregoing , I submit that probable cause exists to

     believe that, on or about July 29 , 2019 , Maurilio PEREZ, an alien who has

     previously been deported and removed from the United States, was found in the

     United States without having received the express consent from the Attorney

     General or the Secretary of the Department of Homeland Security for re-

     admission into the United States , in vio lation of Title 8, United States Code ,




                                                2
Case 9:19-mj-08292-DLB Document 1 Entered on FLSD Docket 07/29/2019 Page 4 of 6



    Section 1326(a).




                                         Andy ~
                                         Task Force Officer
                                         Homeland Security Investigations


    Subscribe,d and sworn to before me
    this 2-91£..day of July 2019 .




     DAVE LEE BRANNON       "'  ~
     UNITED STATES MAGISTRATE JUDGE




                                         3
Case 9:19-mj-08292-DLB Document 1 Entered on FLSD Docket 07/29/2019 Page 5 of 6



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                        PENALTY SHEET

  Defendant's Name: Maurilio PEREZ
  Case No:   (  4-~21'2--              J)L-b
  Count#: 1

      Illegal re-entry after removal

     Title 8 U.S.C. § 1326(a)

  * Max.Penalty: up to 2 years of imprisonment; 1 year of supervised release ; a $250 ,000
  fine , and a mandatory $100 special assessment
Case 9:19-mj-08292-DLB Document 1 Entered on FLSD Docket 07/29/2019 Page 6 of 6



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-   XL~ l---DLB
  UNITED STATES OF AMERICA

 vs.

  MAURILIO PEREZ,
            Defendant,
 ----------------------~'
                             CRIMINAL COVER SHEET


       1.    Did this matter originate from a matter pending in the Central Region of
             the United States Attorney's Office prior to August 9, 2013 (Mag. Judge
             Alicia Valle)? Yes _     No_L

       2.    Did this matter originate from a matter pending in the Northern Region of
             the United States Attorney's Office prior to August 8, 2014 (Mag . Judge
             Shaniek Maynard)? Yes _        No_L


                                        Respectfully submitted,

                                        ARIANA FAJARDO ORSHAN
                                        UNITED STATES ATTORNEY


                                 BY:    ~ g_. u~
                                        Assistant United States Attorney
                                        Court No. A5500797
                                        500 South Australian Ave, Suite 400
                                        West Palm Beach, Florida 33401
                                        TEL (561) 209-1003
